United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                 October 8, 2003

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 03-50534
                          Summary Calendar


MANDELL RHODES, JR.,

                                     Plaintiff-Appellant,

versus

SHARON KELLER, Judge, Texas Court of Criminal Appeals;
LAWRENCE E. MEYERS, Judge, Texas Court of Criminal Appeals;
TOM PRICE, Judge Texas Court of Criminal Appeals;
PAUL WOMACK, Judge, Texas Court of Criminal Appeals;
CHERYL JOHNSON, Judge, Texas Court of Criminal Appeals;
MICHAEL KEASLER, Judge, Texas Court of Criminal Appeals;
BARBARA P. HERVEY, Judge, Texas Court of Criminal Appeals;
CHARLES R. HOLCOMB, Judge, Texas Court of Criminal Appeals;
CATHY COCHRAN, Judge, Texas Court of Criminal Appeals,

                                     Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                       USDC No. A-03-CA-110
                       --------------------

Before BARKSDALE, EMILIO M. GARZA, and DENNIS, Circuit Judges.

PER CURIAM:*

     Mandell Rhodes, Jr., Texas state prisoner # 307498, appeals

the district court’s dismissal of his 42 U.S.C. § 1983 complaint

as frivolous.   He argues that the district court erred in

construing his complaint as a petition for mandamus relief


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 03-50534
                                -2-

because his allegations that the state court judges denied him

access to the courts supported a 42 U.S.C. § 1983 claim.

     The district court was within its authority to construe

Rhodes’ complaint as a petition for a writ of mandamus because

Rhodes is merely seeking to have the federal court direct the

state court to perform its duties as he wishes.     See Moye v.

Clerk, DeKalb County Superior Court, 474 F.2d 1275-76 (5th Cir.

1973)(holding that district court properly construed motion to

direct state court activities as petition for writ of mandamus).

Federal courts have no authority “to issue writs of mandamus to

direct state courts and their judicial officers in the

performance of their duties where mandamus is the only relief

sought.”   Id. at 1276 (citations omitted).   Thus, the district

court lacked authority to order the state courts to act on

Rhodes’ state habeas petitions.   Id. at 1275-76; see also Santee

v. Quinlan, 115 F.3d 355, 356-57 (5th Cir. 1997).

     Even if Rhodes’ complaint should have been treated as a

42 U.S.C. § 1983 complaint, it is without merit because he failed

to allege a constitutional denial-of-access-to-the-court claim.

Brewer v. Wilkinson, 3 F.3d 816, 821 (5th Cir. 1993); Crowder v.

Sinyard, 884 F.2d 804, 811, 814 (5th Cir. 1989).

     The dismissal of Rhodes’s action is AFFIRMED.